Exhibit 10.1

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 13, 2017 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (in its individual capacity,
“Oxford”; and in its capacity as Collateral Agent, “Collateral Agent”), the
Lenders listed on Schedule 1.1 thereof from time to time including Oxford in its
capacity as a Lender (each a “Lender” and collectively, the “Lenders”), Entellus
Medical, Inc., a Delaware corporation with offices located at 3600 Holly Lane
North, Suite 40, Plymouth, MN 55447 (“Existing Borrower”), Entellus Intermediate
Sub, Inc., a Delaware corporation with offices located at 3600 Holly Lane North,
Suite 40, Plymouth, MN 55447 (a wholly owned subsidiary of Existing Borrower,
“HoldCo”) and Spirox, Inc., a Delaware corporation with offices located at 595
Penobscot Drive, Redwood City, CA 94063 (a wholly owned subsidiary of HoldCo and
an indirect wholly-owned subsidiary of Existing Borrower, (“Spirox” and together
with HoldCo, individually and collectively, jointly and severally, “New
Borrower”). New Borrower, together with Existing Borrower, may be referred to
herein, individually and collectively, jointly and severally, as “Borrower.”

WHEREAS, Collateral Agent, Existing Borrower and the Lenders party thereto from
time to time have entered into that certain Loan and Security Agreement, dated
as of March 31, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”) pursuant to which the Lenders have provided to
Borrower certain loans in accordance with the terms and conditions thereof; and

WHEREAS, Borrower and New Borrower and certain other parties entered into that
certain that certain Agreement and Plan of Merger (the “Merger Agreement”),
dated as of July 6, 2017, pursuant to which, among other things, Spirox became a
wholly owned subsidiary of HoldCo and an indirect wholly-owned subsidiary of
Existing Borrower;

WHEREAS, Required Lenders and Collateral Agent consented to the Existing
Borrower entering into the Merger Agreement contingent upon, among other things,
the Borrower entering into this Amendment, on the date hereof;

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

  1. Definitions. Capitalized terms used herein but not otherwise defined shall
have the respective meanings given to them in the Loan Agreement.

 

  2. Joinder.

 

  a. New Borrower. New Borrower hereby is added as a “Borrower” under the Loan
Agreement. All references in the Agreement to “Borrower” shall hereafter mean
and include the Existing Borrower and New Borrower individually and
collectively, jointly and severally; and New Borrower shall hereafter have all
rights, duties and obligations of “Borrower” thereunder.

 

  b.

Joinder to Loan Agreement. New Borrower hereby joins the Loan Agreement and each
of the Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and Loan Documents, as if
it were originally named a “Borrower” therein. Without limiting the generality
of the preceding sentence, New Borrower agrees that it will be jointly and
severally liable, together with Existing Borrower, for the payment and
performance of all obligations and liabilities of Borrower under the Loan
Agreement, including, without limitation, the Obligations. Either Borrower may,
acting singly, request Credit Extensions pursuant to the Loan Agreement. Each
Borrower hereby appoints the other as agent



--------------------------------------------------------------------------------

  for the other for all purposes hereunder, including with respect to requesting
Credit Extensions pursuant to the Loan Agreement. Each Borrower hereunder shall
be obligated to repay all Credit Extensions made pursuant to the Loan Agreement,
regardless of which Borrower actually receives said Credit Extension, as if each
Borrower hereunder directly received all Credit Extensions.

 

  c. Subrogation and Similar Rights. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and any Lender may each exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Amendment, the Loan Agreement, the Loan Documents or any related
documents, until the Obligations have been indefeasibly paid in full and at such
time as each Lender’s obligation to make Credit Extensions has terminated, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Collateral Agent and/or Lenders under this Amendment and the Loan Agreement) to
seek contribution, indemnification or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Amendment, the Loan Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Amendment, the Loan
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this section shall be
null and void. If any payment is made to a Borrower in contravention of this
section, such Borrower shall hold such payment in trust for Collateral Agent,
for the ratable benefit of Lenders, and such payment shall be promptly delivered
to Collateral Agent, for the ratable benefit of Lenders, for application to the
Obligations, whether matured or unmatured.

 

  d. Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations, New Borrower hereby grants to Collateral Agent, for the
ratable benefit of Lenders, a continuing lien upon and security interest in all
of New Borrower’s now existing or hereafter arising rights and interest in the
Collateral, whether now owned or existing or hereafter created, acquired, or
arising, and wherever located. New Borrower further covenants and agrees that by
its execution hereof it shall provide all such information, complete all such
forms, and take all such actions, and enter into all such agreements, in form
and substance reasonably satisfactory to Collateral Agent and each Lender that
are reasonably deemed necessary by Collateral Agent or any Lender in order to
grant a valid, perfected first priority security interest to Collateral Agent,
for the ratable benefit of Lenders, in the Collateral. New Borrower hereby
authorizes Collateral Agent to file financing statements, without notice to
Borrower, with all appropriate jurisdictions in order to perfect or protect
Collateral Agent’s and/or any Lender’s interest or rights hereunder, including a
notice that any disposition of the Collateral, by either Borrower or any other
Person, shall be deemed to violate the rights of Collateral Agent and each
Lender under the Code.

 

  e. Representations and Warranties. New Borrower hereby represents and warrants
to Collateral Agent and each Lender that all representations and warranties in
the Loan Documents made on the part of Existing Borrower are true and correct on
the date hereof with respect to Existing Borrower and New Borrower, with the
same force and effect as if New Borrower were named as “Borrower” in the Loan
Documents in addition to Existing Borrower.

 

  3. Section 6.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

6.10 Trailing Revenue. Borrower must achieve consolidated twelve months’
trailing gross revenues (as measured at the end of each fiscal month) from the
sale of its products of at least Sixty Five Million Dollars ($65,000,000.00), as
determined by Collateral Agent at the end of each fiscal month based upon
written evidence reasonably satisfactory to Collateral Agent.

 

2



--------------------------------------------------------------------------------

  4. The following Section 12.12 is hereby added to the Loan Agreement:

12.12 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.

 

  5. Section 13.1 of the Loan Agreement is hereby amended by adding the
following definitions thereto in alphabetical order:

“Existing Borrower” is Entellus Medical, Inc., a Delaware corporation with
offices located at 3600 Holly Lane North, Suite 40, Plymouth, MN 55447.

“Extension Event Projections” are: (i) the annual projections delivered by
Borrower to Collateral Agent on July 6, 2017 (and without any amendments
thereto) or (ii) if approved by Collateral Agent in its sole discretion, the
Board approved Annual Projections that the Borrower will deliver to the
Collateral Agent, on or about July 31 2017 (and without any amendments thereto).

“New Borrower” is individually and collectively, jointly and severally, Spirox
and HoldCo.

“Spirox” is Spirox, Inc., a Delaware corporation with offices located at 595
Penobscot Drive, Redwood City, CA 94063 and a wholly owned subsidiary of HoldCo
and an indirectly wholly owned Subsidiary of Existing Borrower.

“HoldCo” is Entellus Intermediate Sub, Inc., a Delaware corporation with offices
located at 3600 Holly Lane North, Suite 40, Plymouth, MN 55447 and a wholly
owned subsidiary of the Existing Borrower.

 

  6. Section 13.1 of the Loan Agreement is hereby amended by amending and
restating the following definitions therein as follows:

“Borrower” is individually and collectively, jointly and severally, New Borrower
and the Existing Borrower.

“I/O Extension Event” is the achievement by Borrower of consolidated twelve
months’ trailing gross revenues from the sale of its products for the twelve
(12) month period ending on February 28, 2019, equal to eighty percent
(80.00%) or more of the consolidated gross revenues of Borrower from the sale of
its products projected for such twelve (12) month period in the Extension Event
Projections, as determined by Collateral Agent based on evidence reasonably
acceptable to Collateral Agent, which evidence must be delivered by Borrower to
Collateral Agent on or before March 15, 2019.

 

3



--------------------------------------------------------------------------------

  7. Exhibits D-1 and D-2 to the Loan Agreement are hereby amended and restated
in their entirety as set forth on Exhibits A-1 and A-2 hereto.

 

  8. Exhibits B-1 and B-2 to the Loan Agreement are hereby amended and restated
in their entirety as set forth on Exhibits B-1 and B-2 hereto.

 

  9. Exhibit C to the Loan Agreement are hereby amended and restated in its
entirety as set forth on Exhibit C hereto.

 

  10. Exhibit E to the Loan Agreement are hereby amended and restated in its
entirety as set forth on Exhibit D hereto.

 

  11. Without limiting the provisions of Section 4.1 of the Loan Agreement,
Borrower hereby pledges, assigns and grants to Collateral Agent, for the ratable
benefit of the Lenders, a security interest in all the Shares of New Borrower,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations.
On the date hereof, or, to the extent not certificated as of the date hereof,
within ten (10) days of the certification of any Shares of New Borrower, the
certificate or certificates for the Shares of New Borrower will be delivered to
Collateral Agent, accompanied by an instrument of assignment duly executed in
blank by Borrower. To the extent required by the terms and conditions governing
the Shares of New Borrower, Borrower shall cause the books of New Borrower and
any transfer agent to reflect the pledge of the Shares of New Borrower. Upon the
occurrence and during the continuance of an Event of Default under the Loan
Agreement, Collateral Agent may effect the transfer of any securities included
in the Collateral (including but not limited to the Shares of New Borrower) into
the name of Collateral Agent and cause new (as applicable) certificates
representing such securities to be issued in the name of Collateral Agent or its
transferee. Borrower will execute and deliver such documents, and take or cause
to be taken such actions, as Collateral Agent may reasonably request to perfect
or continue the perfection of Collateral Agent’s security interest in the Shares
of New Borrower. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares of New Borrower and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of the Loan Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default under the Loan Agreement.

 

  12. No later than thirty (30) days after the date hereof:

 

  a. Borrower shall deliver to Collateral Agent (a) a landlord’s consent
executed in favor of Collateral Agent in respect of all of New Borrower’s leased
locations; and (b) a bailee waiver executed in favor of Collateral Agent in
respect of each third party bailee where New Borrower maintains Collateral
having a book value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00); and

 

  b. Borrower shall deliver to Collateral Agent evidence (in such form and
substance as is reasonably acceptable to Collateral Agent) of closure of all of
its Collateral Accounts maintained with First Republic Bank (other than an
account used exclusively for payroll purposes and identified as such on the
Perfection Certificate for Spirox delivered on the date hereof) and commencing
two Business Days after the date hereof, the aggregate balance in all accounts
maintained with First Republic Bank (other than an account used exclusively for
payroll purposes and identified as such on the Perfection Certificate for Spirox
delivered on the date hereof) shall not exceed Five Hundred Thousand Dollars
($500,000.00).

 

4



--------------------------------------------------------------------------------

  13. No later than fifteen (15) days after the date hereof:

 

  a. Borrower shall deliver to Collateral Agent evidence that Spirox is in good
standing in the State of California and is authorized to do business in the
State of California, which evidence must be in the name of Spirox (and not in
its former name); and

 

  b. Borrower shall deliver all certificates for Shares along with assignments
separates of New Borrower to Collateral Agent.

 

  14. The Borrower shall deliver to the Collateral Agent, on the date hereof,
original Control Agreements in favor of the Collateral Agent with respect to
each Collateral Account maintained by New Borrower on the date hereof.

 

  15. Limitation of Amendment.

 

  a. The amendments set forth in Sections 2 through 10 above are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right, remedy or obligation which Lenders or Borrower may now have or may
have in the future under or in connection with any Loan Document, as amended
hereby.

 

  b. This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

  16. To induce Collateral Agent and Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and Lenders as
follows:

 

  a. Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

  b. Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

  c. The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date, and updated pursuant to subsequent deliveries by the
Borrower to the Collateral Agent, remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;

 

  d. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

  e. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (i) any law or regulation
binding on or affecting Borrower, (ii) any contractual restriction with a Person
binding on Borrower, (iii) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (iv) the organizational documents of Borrower;

 

5



--------------------------------------------------------------------------------

  f. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

  g. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

  17. Simultaneously with the execution hereof, Borrower shall issue Secured
Promissory Notes in the form attached hereto as Exhibit A-1 and Exhibit A-2, as
applicable, which shall amend and restate in their entirety the Secured
Promissory Notes (collectively, the “Outstanding Notes”) previously issued by
Borrower, and shall be in the respective principal amounts of the Outstanding
Notes.

 

  18. Except as expressly set forth herein, the Loan Agreement shall continue in
full force and effect without alteration or amendment. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.

 

  19. This Amendment shall be deemed effective as of the Amendment Date upon
(i) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto and (ii) Borrower’s fulfilment of its obligations set forth in
Section 14 hereof.

 

  20. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.

 

  21. This Amendment and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of New
York.

[Balance of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

BORROWERS:

 

ENTELLUS MEDICAL, INC. By  

/s/ Brent Moen

Name:   Brent Moen Title:   CFO

ENTELLUS INTERMEDIATE SUB, INC.

 

By  

/s/ Brent Moen

Name:   Brent Moen Title:   President and CFO

 

SPIROX, INC. By  

/s/ Brent Moen

Name:   Brent Moen Title:   President and CFO

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By  

/s/ Colette H. Featherly

Name:   Colette H. Featherly Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A-1

Form of Secured Promissory Note

[see attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Term [A][B][C] Loan)

 

$                                  Dated:    [DATE]

FOR VALUE RECEIVED, the undersigned, ENTELLUS MEDICAL, INC., a Delaware
corporation with offices located at 3600 Holly Lane North, Suite 40, Plymouth,
MN 55447, ENTELLUS INTERMEDIATE SUB, INC., a Delaware corporation with offices
located at [            ], and SPIROX, INC., a Delaware corporation with offices
located at 595 Penobscot Drive, Redwood City, CA 94063 (individually and
collectively, jointly and severally, “Borrower”) HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of [            ]
MILLION DOLLARS ($            ) or such lesser amount as shall equal the
outstanding principal balance of the Term [A][B][C] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such
Term [A][B][C] Loan, at the rates and in accordance with the terms of the Loan
and Security Agreement dated March [_], 2017, by and among Borrower, Lender,
Oxford Finance LLC, as Collateral Agent, and the other Lenders from time to time
party thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”). If not sooner paid, the entire principal
amount and all accrued and unpaid interest hereunder shall be due and payable on
the Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

[Except as otherwise set forth herein, this Amended and Restated Secured
Promissory Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note issued March 31, 2017 in the
principal amount of $            by Entellus Medical, Inc. in favor of Lender.]

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 



BORROWERS:

ENTELLUS MEDICAL, INC.

 

By  

 

Name:  

 

Title:  

 

ENTELLUS INTERMEDIATE SUB, INC.

 

By  

 

Name:  

 

Title:  

 

SPIROX, INC.

 

By  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

   Scheduled
Payment Amount    Notation By



--------------------------------------------------------------------------------

Exhibit A-2

Form of Secured Promissory Note (Revolving Line)

[see attached]



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Revolving Line)

 

$10,000,000.00      Dated:    [July     , 2017]

FOR VALUE RECEIVED, the undersigned, ENTELLUS MEDICAL, INC., a Delaware
corporation with offices located at 3600 Holly Lane North, Suite 40, Plymouth,
MN 55447, ENTELLUS INTERMEDIATE SUB, INC., a Delaware corporation with offices
located at [            ], and SPIROX, INC., a Delaware corporation with offices
located at 595 Penobscot Drive, Redwood City, CA 94063 (individually and
collectively, jointly and severally, “Borrower”) HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of TEN MILLION
DOLLARS ($10,000,000.00) or such lesser amount as shall equal the outstanding
principal balance of the Revolving Advances made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Revolving Advances, at
the rates and in accordance with the terms of the Loan and Security Agreement
dated March         , 2017 by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

Principal, interest and all other amounts due with respect to the Revolving
Advances, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”). The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Revolving Advances by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

Amounts due under this Note may be repaid and reborrowed as provided in the Loan
Agreement. This Note and the obligation of Borrower to repay the unpaid
principal amount of the Revolving Advances, interest on the Revolving Advances
and all other amounts due Lender under the Loan Agreement is secured under the
Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Except as otherwise set forth herein, this Amended and Restated Secured
Promissory Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note issued March 31, 2017 in the
principal amount of $10,000,000.00 by Entellus Medical, Inc. in favor of
Lender.]



--------------------------------------------------------------------------------

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWERS: ENTELLUS MEDICAL, INC.

By  

 

Name:  

 

Title:  

 

 

ENTELLUS INTERMEDIATE SUB, INC.

By  

 

Name:  

 

Title:  

 

 

SPIROX, INC. By  

 

Name:  

 

Title:  

 

Revolving Loan Secured Promissory Note    



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal Amount

 

Interest Rate

   Scheduled Payment
Amount    Notation By



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Disbursement Letter

[see attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

[DATE]

The undersigned, being the duly elected and acting
                                     of Entellus Medical, Inc., a Delaware
corporation, with offices located at 3600 Holly Lane North, Suite 40, Plymouth,
MN 55447, on behalf of itself and each other Borrower under the Loan Agreement
(as defined below) (individually and collectively, jointly and severally,
“Borrower”), does hereby certify to OXFORD FINANCE LLC (“Oxford” and “Lender”),
as collateral agent (the “Collateral Agent”) in connection with that certain
Loan and Security Agreement dated as of March [    ], 2017, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

7. [The Borrower is drawing the Term B Loan to finance the Term B Loan
Acquisition Event.] [The Borrower is not drawing the Term B Loan to finance the
Term B Loan Acquisition Event.] [The Borrower is drawing the Term C Loan to
finance the Term C Loan Acquisition Event.] [The Borrower is not drawing the
Term C Loan to finance the Term C Loan Acquisition Event.] [APPLICABLE ONLY FOR
TERM B LOAN AND TERM C LOAN REQUESTS]

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

8. The proceeds of the Term [A][B][C] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

  

Loan Amount

   $                       

—                     

   $                       

Less:

  

— Facility Fee

     (waived ) 

— Existing Debt Payoff to be remitted to Oxford per the Payoff Letter dated
[DATE]

   ($                        ) 

— Interim Interest

   ($                       ) 

— Lender’s Legal Fees

   ($                       )* 

Net Proceeds due from Oxford:

    $                       

TOTAL TERM [A][B][C] LOAN NET PROCEEDS FROM LENDERS

    $                       

9. The [Term A Loan][Term B Loan][Term C Loan] shall amortize in accordance with
the Amortization Table attached hereto.

10. The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

   Account Name:    Entellus Medical, Inc.    Bank Name:    Wells Fargo Bank,
N.A.    Bank Address:   

420 Montgomery Street,

 

San Francisco, CA 94104

   Account Number:    3469247146    ABA Number:    121000248

[Balance of Page Intentionally Left Blank]

 

 

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

BORROWER:

 

ENTELLUS MEDICAL, INC., on behalf of all

Borrowers

 

By  

 

Name:  

 

Title:  

 

COLLATERAL AGENT AND LENDER:

OXFORD FINANCE LLC

 

By  

 

Name:  

 

Title:  

 

[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------

AMORTIZATION TABLE

(Term [A][B][C] Loan)

[see attached]



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Revolving Loan Request

[see attached]



--------------------------------------------------------------------------------

FORM OF REVOLVING LOAN REQUEST

Date:                 , 20        

Reference is made to the Loan and Security Agreement dated as March     , 2017
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Loan Agreement”) among OXFORD FINANCE LLC, a Delaware limited
liability company (“Oxford”), as collateral agent (in such capacity, the
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), and Entellus Medical, Inc., a
Delaware corporation with offices located at 3600 Holly Lane North, Suite 40,
Plymouth, MN 55447, on behalf of itself and each other Borrower under the Loan
Agreement (as defined herein) (individually and collectively, jointly and
severally, “Borrower”).

Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement. Borrower hereby notifies Collateral Agent, pursuant
to Section 2.3(c) of the Loan Agreement of Borrower’s request of the following
borrowing:

 

  (1) Borrowing date (must be a Business Day):
                                             

 

  (2) Aggregate amount of the borrowing:
$                                                     

 

  (3) Attached hereto is a true, correct and complete Borrowing Base Certificate

The undersigned officer hereby certifies to Collateral Agent and Lenders that
both before and after giving effect to the request above (i) the undersigned is
an Authorized Officer of Borrower and has been, and continues to be, a
Responsible Officer, as defined in the Loan Agreement, (ii) all representations
and warranties contained in the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date); provided that any such
representation and warranty that is qualified as to “materiality,” “Material
Adverse Change” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates,
(iii) no Event of Default has occurred and is continuing on the date hereof, and
(iv) no Material Adverse Change has occurred and is continuing since the date of
the Loan Agreement.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this             day of                 , 20        .

 

ENTELLUS MEDICAL, INC., on behalf of all Borrowers

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

 

TO:    OXFORD FINANCE LLC, as Collateral Agent and Lender FROM:    ENTELLUS
MEDICAL, INC. for itself and on behalf of all Borrowers

The undersigned authorized officer (“Officer”) of Entellus Medical, Inc. for
itself and on behalf of all Borrowers under the and as defined in the Loan
Agreement (as defined herein below) (individually and collectively, severally
and jointly, “Borrower”), hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement by and among Borrower, Collateral
Agent, and the Lenders from time to time party thereto (the “Loan Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement),

 

  (a) Borrower is in complete compliance for the period ending             with
all required covenants except as noted below;

 

  (b) There are no Events of Default, except as noted below;

 

  (c) Except as noted below, all representations and warranties of Borrower
stated in Section 5 of the Loan Documents are true and correct in all material
respects on this date and for the period described in (a), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

  (d) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports (or extensions if applicable), Borrower, and
each of Borrower’s Subsidiaries, has timely paid all foreign, federal, state,
and local taxes, assessments, deposits and contributions owed by Borrower, or
Subsidiary, except as otherwise permitted pursuant to the terms of Section 5.8
of the Loan Agreement;

 

  (e) No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

     Reporting Covenant    Requirement    Actual    Complies 1)    Financial
statements    Quarterly within 45 days or monthly within 30 days       Yes    No
   N/A 2)    Annual (CPA Audited) statements    Within 120 days after FYE      
Yes    No    N/A 3)    Annual Financial Projections/Budget (prepared on a
monthly basis)    Annually (within 60 days of FYE), and when revised       Yes
   No    N/A    A/R & A/P agings and Deferred    Monthly within 30 days when   
        



--------------------------------------------------------------------------------

4)    Revenue report (if applicable)    Revolving Advances are outstanding, and
with each request for a Revolving Advance       Yes    No    N/A 5)    8-K, 10-K
and 10-Q Filings    If applicable, within 5 days of filing       Yes    No   
N/A 6)    Compliance Certificate    Monthly within 45 or 30 days       Yes    No
   N/A 7)    IP Report    When required       Yes    No    N/A 8)    Total
amount of Borrower’s cash and cash equivalents at the last day of the
measurement period       $            Yes    No    N/A 9)    Total amount of
Borrower’s Subsidiaries’ cash and cash equivalents at the last day of the
measurement period       $    Yes    No    N/A

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

     Institution Name    Account Number    New Account?   
Account Control Agreement in place? 1)          Yes    No    Yes    No 2)      
   Yes    No    Yes    No 3)          Yes    No    Yes    No 4)          Yes   
No    Yes    No

Other Matters

 

1)    Have there been any changes in Responsible Officers since the last
Compliance Certificate?    Yes    No 2)    Have there been any
transfers/sales/disposals/retirement of Collateral or IP prohibited by the Loan
Agreement?    Yes    No 3)    Have there been any new or pending claims or
causes of action against Borrower that involve more than Five Hundred Thousand
Dollars ($500,000.00)?    Yes    No 4)    Have there been any amendments of or
other changes to the Operating Documents of Borrower or any of its Subsidiaries?
If yes, provide copies of any such amendments or changes with this Compliance
Certificate.    Yes    No



--------------------------------------------------------------------------------

Exceptions

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed. If this Compliance Certificate is for the last month of a calendar
quarter, for any registrations of any copyright, including any subsequent
ownership right of Borrower or any of its Subsidiaries in or to any copyright,
patent or trademark since the end of the last calendar quarter, please also
provide copies of such registrations if requested by Lender.)

Entellus Medical, Inc., for itself and on behalf of all Borrowers

 

By:  

 

Name:  

 

Title:  

 

 

Date:

 

  LENDER USE ONLY      Received by:  

 

     Date:                           Verified by:  

 

     Date:                           Compliance Status:  
Yes                                                               No        



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING BASE CERTIFICATE

 

Borrower:    Entellus Medical, Inc., on behalf of all Borrowers Collateral
Agent:    Oxford Finance LLC Commitment Amount:    $10,000,000 Completed on:   
                                                 

 

ACCOUNTS RECEIVABLE

  

Accounts Receivable (invoiced) Book Value as of                         

   $_______________

Additions (please explain on next page)

   $_______________

Less: Intercompany / Employee / Non-Trade Accounts

   $_______________

NET TRADE ACCOUNTS RECEIVABLE

   $_______________

ELIGIBLE INVENTORY

  

[            ]

  

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

90 Days Past Invoice Date

   $_______________

[            ]

   $_______________

Foreign Account Debtor Accounts

   $_______________

Foreign Invoiced and/or Collected Accounts

   $_______________

Contra/Customer Deposit Accounts

   $_______________

U.S. Governmental Accounts [            ]

   $_______________

Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts

   $_______________

Accounts with Memo or Pre-Billings

   $_______________

Contract Accounts; Accounts with Progress / Milestone Billings

   $_______________

Accounts for Retainage Billings

   $_______________

Trust / Bonded Accounts

   $_______________

Bill and Hold Accounts

   $_______________

Unbilled Accounts

   $_______________

Non-Trade Accounts (if not already deducted above)

   $_______________

Chargeback Accounts / Debit Memos

   $_______________

Product Returns/Exchanges

   $_______________

Disputed Accounts; Insolvent Account Debtor Accounts

   $_______________

Deferred Revenue, if applicable/Other (please explain on next page)

   $_______________

Concentration Limits

   $_______________

Individual Account Debtor Accounts

   $_______________

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $_______________

Eligible Accounts ([            ])

   $_______________

BALANCES

  

Maximum Loan Amount

   $10,000,000.00

Total Funds Available [[            ]]

   $_______________

Present balance owing on Line of Credit

   $_______________

RESERVE POSITION ([            ])

   $_______________

[Continued on following page.]



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Oxford Finance LLC, as Collateral Agent, and the Lenders party
thereto.

 

COMMENTS: By:  

 

  Authorized Signer Date:  

 

LENDERS USE ONLY

Received by:   

 

   AUTHORIZED SIGNER Date:   

 

Verified:   

 

   AUTHORIZED SIGNER Date:   

 

Compliance Status:    Yes                 No                

 